Citation Nr: 0943294	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel











INTRODUCTION

The Veteran had active service from December 1954 to December 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision of the Department of 
Veteran Affairs (VA), Regional Office (RO), in San Juan, 
Puerto Rico, which denied the above claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran is seeking service connection for bronchial 
asthma.  During a March 2009 RO hearing, he attributed his 
current manifestations to the development of chronic 
pneumonia during his period of active service.  

The Board notes that a portion of the Veteran's service 
treatment records are unavailable, having been destroyed in a 
fire at the National Personnel Records Center in 1973.  While 
VA has been unable to obtain those service treatment record 
that are said to be related to the Veteran's inservice 
treatment for chronic pneumonia, the Board, nevertheless, 
finds the Veteran account of inservice treatment credible and 
sufficient to establish an inservice occurrence of pneumonia.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-369.  
There is also medical evidence of record indicating the 
Veteran has a current diagnosis of bronchial asthma.  As 
such, the Veteran should be provided with a VA examination to 
determine if any currently diagnosed bronchial asthma is 
related to his military service or his asserted inservice 
treatment for pneumonia.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents 
a low threshold for the requirement that evidence indicates 
that the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

Additionally, during the March 2009 RO hearing, the Veteran 
indicated that he had been diagnosed with bronchial asthma in 
1978 at the VA Medical Center in Brooklyn, New York.  As this 
matter is being remanded as set forth above, the Board finds 
that an additional effort to obtain these records be 
undertaken as such records might assist the Veteran in 
substantiating his claim.  Essentially, VA is on notice of 
relevant Federal department or agency records that may exist, 
which may assist the Veteran substantiate his claim, and must 
make the necessary efforts to seek to obtain these records.  
38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should request all of the 
Veteran's hospitalization and treatment 
records, related to the treatment and 
diagnosis of bronchial asthma, pneumonia, 
or any related respiratory disorder from 
the VA Medical Center in Brooklyn, New 
York.  Efforts to obtain records from a 
Federal department or agency should end 
only if VA concludes that the records 
sought do not exist, that further efforts 
to obtain those records would be futile, 
or where the Federal department or agency 
advises VA that the requested records do 
not exist or the custodian does not have 
them.  Any negative response should be in 
writing, and associated with the claims 
file.  

2.  The RO/AMC shall then scheduled the 
Veteran for a VA examination to determine 
the nature and etiology of any current 
bronchial asthma disorder found on 
examination.  The Veteran's claims file 
and a copy of this Remand should be made 
available to and reviewed by the examiner 
before the examination.  All tests deemed 
necessary should be undertaken.

The examiner should record the full 
history of the disorder, including the 
Veteran's own account of the etiology of 
his disability, and specifically comment 
as to the likelihood that any current 
bronchial asthma disorder is related to 
service.  The examiner should specifically 
accept the Veteran's account of inservice 
treatment for chronic pneumonia and 
comment on whether there is any 
relationship between the current 
disability and the Veteran's inservice 
treatment.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner concludes that an 
opinion cannot be offered without a resort 
to speculation, it should be indicated.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



